                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

 ERIC DANIEL ROGERS,                            )
                                                )        Case No. 3:21-cv-135
             Plaintiff,                         )
                                                )        Judge Travis R. McDonough
 v.                                             )
                                                )        Magistrate Judge Debra C. Poplin
 STATE OF TENNESEE, HAWKINS                     )
 COUNTY JAIL MEDICAL                            )
 DEPARTMENT, MELISSA HUNT,                      )
 EMMA NURSE, and CARMEN NURSE,                  )
                                                )
               Defendants.                      )



                                    JUDGMENT ORDER


      For the reasons set forth in the memorandum opinion filed herewith:

      1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1) is GRANTED;

      2. Plaintiff is ASSESSED the civil filing fee of $350.00;

      3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
         fee to the Clerk in the manner set forth in the accompanying memorandum opinion;

      4. The Clerk is DIRECTED to provide a copy of the memorandum opinion and this
         order to the custodian of inmate accounts at the institution where Plaintiff is now
         confined, the Attorney General for the State of Tennessee, and the Court’s financial
         deputy;

      5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
         upon which relief may be granted under § 1983;

      6. Accordingly, this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
         1915(A);

      7. Because the Court CERTIFIED in the memorandum opinion that any appeal from
         this order would not be taken in good faith, should Plaintiff file a notice of appeal, he
         is DENIED leave to appeal in forma pauperis, see 28 U.S.C. § 1915(a)(3); Fed. R.
         App. P. 24; and



Case 3:21-cv-00135-TRM-DCP Document 5 Filed 04/12/21 Page 1 of 2 PageID #: 16
      8. The Clerk is DIRECTED to close the file.


                                        s/ Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
   s/ John Medearis
  CLERK OF COURT




                                           2

Case 3:21-cv-00135-TRM-DCP Document 5 Filed 04/12/21 Page 2 of 2 PageID #: 17
